Title: John Tayloe Lomax to James Madison, 8 November 1828
From: Lomax, John Tayloe
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Univ: Va.
                                
                                Novr. 8. 1828.
                            
                        
                        
                        As none of the Students ever attend both the Medical and Law Schools, I found it a very convenient
                            arrangement to my self, as well as my Students, to adopt the hours assigned by the enactments to the School of Medicine,
                            instead of those assigned by them to the Law School. I was enabled thereby to have the exercises of my class over, before
                            dinner—and could then appropriate, without any interruption, the afternoons to preparations for the exercises of the
                            ensuing day—As I have found it necessary to have daily exercises—instead of every other day, as required by the enactments, I thought that it would be deemed no infringement of
                            the rules of the University, if, in consideration of this double duty, I should seek some personal accomodation and should
                            take better opportunities for preparation, in a departure from the regular hours assigned to me. The Students in my school
                            were gratified in a change which relieved them, in their exercises, from the dulness and lassitude which are apt to
                            oppress the minds of many after dinner—Whilst we were thus mutually accomodated, no inconvenience was produced to any of
                            the schools, because no Student attends or is ever likely to attend these two professional schools of Law and Medicine,
                            there could therefore be no interference between them. Indeed there was a positive convenience afforded to other
                            professors, because the hours which by this arrangement were left unemployed by me after dinner, were left free to be
                            occupied by such of the professors as have extraneous Lectures.
                        At the last meeting of the Visitors an order was made, directing that the Professors should adhere strictly
                            to the hours assigned them by the enactments. Whether this direction had any particular reference to the seeming
                            irregularity in the Law School, I know not. If it was designed to defeat the alterations which I had made in the hours of
                            my school, the Visitors could not have been apprised of the motives which had induced them, or the conveniences which they
                            had produced not only to the Professor himself, but to the Students, and to other Professors—In consequence however of
                            the directions of the Visitors, I have resumed my regular hours on Tuesdays Thursdays and Saturdays. Nor would I now ask
                            for permission to deviate from them, were it not required by consideration of the peculiar circumstances of several members of
                            my class. The Librarian, who is one of the Law Students, is, by my adherence to these hours after dinner, excluded from my
                            exercises, for his attendance in the Library is required during the same hours. There are five of the Law Students who
                            reside in the Town of Charlottesville, or out of the University, and they complain of the inconvenience of attending the
                            School at 1/2 past 2, which causes them to dine unseasonably early or unseasonably late—and subjects the persons with
                            whom they board to inconvenience.
                        I should be very much pleased therefore, on their account, if I could be permitted to relinquish my evening
                            hours, and occupy as heretofore the hours of the medical school—at least that I should be permitted to do so, as long as,
                            in the opinion of the Faculty, no inconvenience is likely to arise from the change. I am with very great respect &
                            friendship Your obt. Servt.
                        
                        
                            
                                Jno Tayloe Lomax
                            
                        
                    